Appeal by Louis Paar, insofar as taken from so much of the Appellate Division order as dismissed his appeal from so much of Supreme Court’s order as granted that branch of respondent’s motion which was pursuant to CPLR 2606 for the payment from funds belonging to Suzanne De Lisi and held in two accounts by the Suffolk County Treasurer in satisfaction of the judgment insofar as it was entered against Suzanne De Lisi, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that Louis Paar is not a party aggrieved by that portion of the order (see CPLR 5511); appeal by Suzanne De Lisi, insofar as taken from that part of the Appellate Division order that affirmed the grant of respondent’s CPLR 2606 motion as against Suzanne De Lisi, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such part of the order does not finally determine the action within the meaning of the Constitution; appeal by both appellants, insofar as taken from that part of the Appellate Division order that affirmed so much of Supreme Court’s order as denied appellants’ motion to vacate a prior judgment, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that such part of the order does not finally determine the action within the meaning of the Constitution; appeal by both appellants, insofar as taken from that part of the Appellate Division order that affirmed so much of Supreme Court’s order as denied appellants’ motion to hold respondent’s attorney in criminal and civil contempt, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.
Judge Rivera taking no part.